Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 32-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites “the first and second axial lubricant passages” in line 2, that lacks antecedent basis.  Claim 22, from which it depends recites “first and second axial galleries”, which appears to be what claim 30 is intending to further limit.  It is recommended to change “lubricant passages” to “axial galleries” for proper antecedent basis.
Claim 32 recites the limitation "the first lubricant injector" in lines 9-10 and “the second lubricant injector” in line 14.  There is insufficient antecedent basis for this limitation in the claim.  The element was originally presented as a “first lubricant injector port” and a “second lubricant injector port”, respectively, and therefore, it is recommended to add “port” to "the first lubricant injector" and "the second lubricant injector" for proper antecedent basis.
Claims 33-39 are rejected by virtue of their dependence on claim 32.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 40 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ENGLUND (U.S. Patent 5,037,282).
Regarding claim 40, ENGLUND discloses:  a method of operating a compressor (Abstract, claim 1) comprising: 
compressing a working fluid in a compression chamber (see Figure 1, Column 4, lines 12-16), the compression chamber defined by an inner bore (inner bore is defined by (10)) and two opposing ends of a compressor housing (10, 12, 14) (see Figures 1 -3, where there are two ends of the compressor housing)); 
injecting lubricant through a first discharge orifice (52) defined between the two opposing ends and in the inner bore of the compressor housing (see Figure 1, claim 1, Column 5, lines 11-14), the lubricant injected through the first discharge orifice into the compression chamber at a first volume ratio (see Figures 1 and 3, where the first volume ratio is due to where the first discharge orifice (52) is where it is cut off from the inlet port (18), see claim 1 and Column 5, lines 19-25); 
injecting lubricant through a second discharge orifice (48) defined between the two opposing ends and in the inner bore of the compressor housing (see Figures 1 and 3, claim 1, Column 5, lines 16-19), the lubricant injected through the second discharge orifice into the compression chamber at a second volume ratio (see Figures 1 and 3, claim 1, which discloses that the second discharge orifice (48) is in a higher pressure than the first discharge opening (52)), the second volume ratio being greater than the first volume ratio (claim 1 and Column 5, lines 25-28, that discloses that the pressure is higher for the second discharge orifice and therefore, it is inherent that the second volume ratio is greater than the first volume ratio); and 
wherein the injecting lubricant into the compression chamber at a first volume ratio includes flowing lubricant into a main lubricant gallery (main lubricant gallery is (42, 44) that is in (8), see Column 5, lines 6-8) within the compressor housing (see Figure 1), and subsequently flowing lubricant from the main lubricant gallery into an axial lubricant gallery (50) also formed within the compressor housing (see Figure 1, Column 5, lines 6-14), the axial lubricant gallery feeding a lubricant injector (the lubricant injector is (52) that includes the first discharge orifice (see Column 5, lines 6-14)).
Regarding claim 41, ENGLUND discloses:  impinging the lubricant onto a male screw rotor (2) and onto a female screw rotor (4) at each of the first and second volume ratios in the compression chamber (see Figures 1 and 3); and 
mixing the lubricant with the working fluid at each of the first and second volume ratios in the compression chamber (see Figures 1 and 3, Column 5, lines 1-42).
Claims 22-28 and 30-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WILLIAMS (U.S. Patent 3,178,104).
Regarding claim 22, WILLIAMS discloses:  a compressor (Column 1, lines 9-12) comprising: 
a compressor housing (10, 18, 20); 
a compression chamber (compression chamber is defined by inner bores (24, 26)) defined by an inner bore (24, 26) and first and second ends of the compressor housing (see Figures 2, 3, and 8), the inner bore extending between the first and second ends of the compressor housing (see Figures 1-3 and 8); 
a first lubricant injector (64) in fluid communication with a first discharge orifice defined between the first and second ends and in the inner bore of the compressor housing (see Figure 3 and Marked up Figure 2 of WILLIAMS, where the first discharge orifice is located at the discharge end of the first lubricant injector), the first lubricant injector configured to inject lubricant into the compression chamber through the inner bore at a first volume ratio (see Figure 3 and Marked up Figure 2 of WILLIAMS, where the first lubricant injector is configured to inject lubricant at a first volume ratio, Column 3, lines 8-20); 
a second lubricant injector (64) (see Marked up Figure 2 of WILLIAMS) in fluid communication with a second discharge orifice defined between the first and second ends and in the inner bore of the compressor housing (see Figure 3 and Marked up Figure 2 of WILLIAMS, where the second discharge orifice is located at the end of the second lubricant injector), the second lubricant injector configured to inject lubricant into the compression chamber through the inner bore at a second volume ratio (see Figure 3 and Marked up Figure 2 of WILLIAMS, where the second lubricant injector is configured to inject lubricant at a second volume ratio, Column 3, lines 8-20), wherein the second volume ratio is larger than the first volume ratio (see Figures 2, 3, and 8, where (64) of the first lubricant injector and the second lubricant injector, however, at different locations (see Marked up Figure 2 of WILLIAMS), where the second volume ratio is larger than the first volume ratio due to the compression pocket is smaller in the second volume ratio than the first volume ratio.  The working fluid is compressed from the inlet to the discharge resulting in compression pockets becoming smaller, which inherently makes the volume ratios becoming larger); and 
a main lubricant gallery (see Marked up Figure 2 of WILLIAMS) formed in the compressor housing and a main lubricant inlet connected to the main lubricant gallery (see Figure 2, Column 3, lines 8-20, where the lubricant is supplied under pressure, and therefore, it is inherent that the main lubricant gallery has a main lubricant inlet to receive the lubricant into the main lubricant gallery), the first and second lubricant injectors fluidly coupled with the main lubricant gallery through a respective first and second axial galleries extending from the main lubricant gallery (see Marked up Figure 2 of WILLIAMS), the first and second lubricant injectors each define a passageway from the respective first and second axial galleries into the compression chamber to direct lubricant from the main lubricant inlet into the compression chamber (see Figure 3 and Marked up Figure 2 of WILLIAMS).

    PNG
    media_image1.png
    368
    529
    media_image1.png
    Greyscale

Regarding claim 23, WILLIAMS discloses: an inlet port (28) upstream of the compression chamber (see Figures 1 and 8); 
a discharge port  (30) downstream of the compression chamber (see Figures 1, 5, and 8); 
male (12) and female (14) screw rotors rotatably meshed together within the compression chamber (see Figures 3 and 8), the male and female screw rotors operable for compressing a working fluid (see Figures 3 and 8, Column 2, lines 5-35); 
a compression pocket defined by a region in the compression chamber that is sealed from the inlet port and the discharge port (see Figure 8); and 
a volume ratio defined within the compression pocket, the volume ratio varying between 1.0 at an entrance region proximate the first end of the compression chamber and a design maximum volume ratio at an exit region proximate the second end of the compression chamber (the fluid is compressed from the inlet to the outlet (Column 2, line 20-42), it is noted that the volume ratio is inherently 1.0 at the entrance, as well as, the maximum volume ratio is inherently at the exit/outlet region due to the volume of the compression pocket is smaller at the outlet in order for the fluid to be compressed from the inlet to the outlet). 
Regarding claim 24, WILLIAMS discloses:  a third lubricant injector configured to inject lubricant into the compression chamber at a third volume ratio different from the first and second volume ratios (see Marked up Figure 2 of WILLIAMS, where the third lubricant injector is located at a different axial position form the first and second lubricant injectors and their respective first and second volume ratios.  Due to the different axial location of the third lubricant injector, it would have a third volume ratio that is different from the first and second volume ratios.  The third volume ratio is larger than the first volume ratio, and smaller than the second volume ratio due to the compression pocket is smaller in the third volume ratio than the first volume ratio.  The working fluid is compressed from the inlet to the discharge resulting in compression pockets becoming smaller, which inherently makes the volume ratios becoming larger).
Regarding claim 25, WILLIAMS discloses:  a first and second injection ports extending through the housing at each of the first and second volume ratios (see Figure 3 and Marked up Figure 2, where the “ports” are at the respective first and second injectors ends that are connected to the compression chambers).  
Regarding claim 26, WILLIAMS discloses:  the first injection port is positioned adjacent one of the male or female screw rotors and the second injection port is positioned adjacent the other of the male or female screw rotors (see Figure 3 and Marked up Figure 2).  
Regarding claim 27, WILLIAMS discloses:  the first lubricant injector or the second lubricant injector is configured to impinge lubricant onto one or both of the male and female screw rotors and mixes with the compressed working fluid in the compression chamber (see Figure 3 and Marked up Figure 2).  
Regarding claim 28, WILLIAMS discloses:  the main lubricant gallery extends across a width of the housing (see Figure 3, which shows that the main lubricant gallery extends across a width of the housing).  
Regarding claim 30, WILLIAMS discloses:  one or more lubricant injector ports extending from each of the first and second axial lubricant passages, respectively (see Marked up Figure 2).  
Regarding claim 31, WILLIAMS discloses:  a connecting passageway extending between each of the first and second axial lubricant galleries and the main lubricant gallery (see Marked up Figure 2 of WILLIAMS).
Regarding claim 32, WILLIAMS discloses:  screw compressor (Column 1, lines 9-12) comprising: 
a compressor housing (10, 18, 20); 
a compression chamber (compression chamber is defined by inner bores (24, 26)) defined by an inner bore (24, 26) and first and second ends of the compressor housing (see Figures 2, 3, and 8), the inner bore extending between the first and second ends of the compressor housing (see Figures 1-3 and 8); 
male (12) and female (14) screw rotors rotatably meshed together within the compression chamber (see Figures 3 and 8), the male and female screw rotors operable for compressing a working fluid (see Figures 3 and 8, Column 2, lines 5-35); 
a first lubricant injector port (64) in fluid communication with a first discharge orifice defined between the first and second ends and in the inner bore of the compressor housing (see Figure 3 and Marked up Figure 2 of WILLIAMS, where the first discharge orifice is located at the discharge end of the first lubricant injector), the first lubricant injector configured to inject lubricant into the compression chamber through the inner bore at a first volume ratio (see Figure 3 and Marked up Figure 2 of WILLIAMS, where the first lubricant injector is configured to inject lubricant at a first volume ratio, Column 3, lines 8-20); 
a second lubricant injector port (64) (see Marked up Figure 2 of WILLIAMS) in fluid communication with a second discharge orifice defined between the first and second ends and in the inner bore of the compressor housing (see Figure 3 and Marked up Figure 2 of WILLIAMS, where the second discharge orifice is located at the end of the second lubricant injector), the second lubricant injector configured to inject lubricant into the compression chamber through the inner bore at a second volume ratio (see Figure 3 and Marked up Figure 2 of WILLIAMS, where the second lubricant injector is configured to inject lubricant at a second volume ratio, Column 3, lines 8-20), wherein the second volume ratio is larger than the first volume ratio (see Figures 2, 3, and 8, where (64) of the first lubricant injector and the second lubricant injector, however, at different locations (see Marked up Figure 2 of WILLIAMS), where the second volume ratio is larger than the first volume ratio due to the compression pocket is smaller in the second volume ratio than the first volume ratio.  The working fluid is compressed from the inlet to the discharge resulting in compression pockets becoming smaller, which inherently makes the volume ratios becoming larger); and
a main lubricant gallery (see Marked up Figure 2 of WILLIAMS) extending radially between the male and female rotors (see Figure 3); and first and second axial lubricant galleries (see Marked up Figure 2 of WILLIAMS) formed in the compressor housing and extending from the main lubricant gallery to the first lubricant injector port and to the second lubricant injector port, respectively (see Marked up Figure 2 of WILLIAMS).

    PNG
    media_image2.png
    369
    527
    media_image2.png
    Greyscale

Regarding claim 33, WILLIAMS discloses:  an inlet port (28) upstream of the compression chamber (see Figures 1 and 8); 
a discharge port  (30) downstream of the compression chamber (see Figures 1, 5, and 8); and
a compression pocket defined by a region in the compression chamber that is sealed from the inlet port and the discharge port (see Figure 8).
Regarding claim 34, WILLIAMS discloses:  a third lubricant injector port configured to inject lubricant into the compression chamber at the first volume ratio (see Marked up Figure 2 of WILLIAMS, where the third lubricant injector port is at the end of the third lubricant injector, since the third lubricant injector port is at the same axial location as the first lubricant injector, it is inherent that the first and third lubricant injector ports have the same volume ratio, which is the first volume ratio); and 
a fourth lubricant injector port configured to inject lubricant into the compression chamber at the second volume ratio (see Marked up Figure 2 of WILLIAMS, where the fourth lubricant injector port is at the end of the fourth lubricant injector, since the fourth lubricant injector port is at the same axial location as the second lubricant injector, it is inherent that the second and fourth lubricant injector ports have the same volume ratio, which is the second volume ratio).
Regarding claim 35, WILLIAMS discloses:  lubricant from the first and second lubricant injector ports impinge on the male screw rotor and the female screw rotor, respectively and mixes with the compressed working fluid in the compression pocket (see Figure 3 and Marked up Figure 2 of WILLIAMS).
Regarding claim 36, WILLIAMS discloses:  lubricant from the third and fourth lubricant injector ports impinge on the other of the male screw rotor and female screw rotor, respectively and mixes with the compressed working fluid in the compression pocket (see Figure 3 and Marked up Figure 2 of WILLIAMS).
Regarding claim 37, WILLIAMS discloses:  the main lubricant gallery extends across one end of the compressor housing (see Figures 2 and 3).
Regarding claim 38, WILLIAMS discloses:  the first and third injector ports extend directly from the main lubricant gallery (see Figure 3 and Marked up Figure 2 of WILLIAMS, the Examiner would like to note that the first and third injector ports are the first injector ports, and therefore, defining where the main lubricant gallery ends and the first and second axial galleries are adjustable, and therefore, this claim limitation is met by WILLIAMS).
Regarding claim 39, WILLIAMS discloses:  the second and fourth injector ports extend from a distal end of the first and second axial lubricant galleries, respectively (see Marked up Figure 2 of WILLIAMS).
Regarding claim 40, WILLIAMS discloses:  a method of operating a compressor as claimed would be a normal operation of the compressor as claimed in either claims 22 or 32 above. 
Regarding claim 41, WILLIAMS discloses:  impinging the lubricant onto a male screw rotor and onto a female screw rotor at each of the first and second volume ratios in the compression chamber (see Figures 2 and 3); and 
mixing the lubricant with the working fluid at each of the first and second volume ratios in the compression chamber (see Figures 2 and 3).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 23 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,118,585 B2. This is a statutory double patenting rejection.
Claim 25 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of prior U.S. Patent No. 11,118,585 B2. This is a statutory double patenting rejection.
Claim 26 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of prior U.S. Patent No. 11,118,585 B2. This is a statutory double patenting rejection.
Claim 27 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 5 of prior U.S. Patent No. 11,118,585 B2. This is a statutory double patenting rejection.
Claim 28 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of prior U.S. Patent No. 11,118,585 B2. This is a statutory double patenting rejection.
Claim 29 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of prior U.S. Patent No. 11,118,585 B2. This is a statutory double patenting rejection.
Claim 30 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of prior U.S. Patent No. 11,118,585 B2. This is a statutory double patenting rejection.
Claim 31 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of prior U.S. Patent No. 11,118,585 B2. This is a statutory double patenting rejection.
Claim 33 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of prior U.S. Patent No. 11,118,585 B2. This is a statutory double patenting rejection.
Claim 34 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior U.S. Patent No. 11,118,585 B2. This is a statutory double patenting rejection.
Claim 35 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 16 of prior U.S. Patent No. 11,118,585 B2. This is a statutory double patenting rejection.
Claim 36 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12 of prior U.S. Patent No. 11,118,585 B2. This is a statutory double patenting rejection.
Claim 37 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of prior U.S. Patent No. 11,118,585 B2. This is a statutory double patenting rejection.
Claim 38 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of prior U.S. Patent No. 11,118,585 B2. This is a statutory double patenting rejection.
Claim 39 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of prior U.S. Patent No. 11,118,585 B2. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,118,585 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 22 is broader in scope, where claim 1 of U.S. Patent 11,118,585 B2 has all of these claim limitations.
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,118,585 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 24 is broader in scope.
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,118,585 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 32 is broader in scope.
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,118,585 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 40 is broader in scope.
Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,118,585 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 41 is broader in scope.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746